IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 November 26, 2007
                                No. 06-20783
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

WILLIE HENRY HARRISON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:98-CR-179-1


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Willie Henry Harrison, federal prisoner # 79293-079, appeals the denial
of his “relation back motion,” which challenged his conviction and sentence for
conspiracy to possess with intent to distribute 50 grams or more of crack cocaine.
In 2001, Harrison filed a motion pursuant to 28 U.S.C. § 2255, which was denied
by the district court. Harrison sought review of the denial of his § 2255 motion.
A certificate of appealability was denied on appeal in October 2002. Harrison
filed his relation back motion in 2006.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20783

      We must always consider the basis of our jurisdiction, sua sponte if
necessary. See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000). In his
relation back motion, Harrison argued that the district court erred under FED.
R. CRIM. P. 11 in taking his plea because it failed to go over his plea agreement
with him; the Government filed an untimely information concerning
enhancement of his sentence based on prior convictions pursuant to 21 U.S.C.
§ 851; his plea agreement was invalid because he was an enemy combatant in
the United States’ “war on drugs”; and his counsel provided ineffective
assistance. Harrison’s relation back motion was an unauthorized motion that
the district court was without jurisdiction to entertain. See United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly, we affirm on alternate
grounds. See Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000). We do not
consider Harrison’s remaining claims raised for the first time in this appeal. See
Key, 205 F.3d at 774.
      AFFIRMED.




                                        2